      Case 3:16-md-02741-VC Document 13265 Filed 07/09/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                       MDL No. 2741



                                        (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −277)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,331 additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions have been
assigned to the Honorable Vince Chhabria.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of California and assigned to Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
California for the reasons stated in the order of October 3, 2016, and, with the consent of that court, assigned
to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of California. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:


                   Jul 09, 2021
                                                                       John W. Nichols
                                                                       Clerk of the Panel

                                        I hereby certify that the annexed
                                      instrument is a true and correct copy
                                        of the original on file in my office.

                                  ATTEST:
                                  SUSAN Y. SOONG
                                  Clerk, U.S. District Court
                                  Northern District of California


                                      by:
                                                 Deputy Clerk
                                      Date:     07/09/2021
    Case 3:16-md-02741-VC Document 13265 Filed 07/09/21 Page 2 of 2




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                    MDL No. 2741



                    SCHEDULE CTO−277 − TAG−ALONG ACTIONS



  DIST     DIV.        C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC        2         21−03296   Fernando Camarena v. Monsanto Company
  CAC        2         21−03297   Gwen DeSantis v. Monsanto Company
  CAC        2         21−03299   Mariola Niescierowicz v. Monsanto Company
  CAC        2         21−03301   Edward Otte v. Monsanto Company
  CAC        8         21−00678   Stephen Beko v. Monsanto Company

CALIFORNIA EASTERN

  CAE        1         21−00615   Orellana v. Monsanto Company
  CAE        1         21−00642   Wright v. Monsanto Company
  CAE        2         21−00687   Mau v. Monsanto Company

ILLINOIS CENTRAL

  ILC        3         21−03130   Hayes et al v. Monsanto Company

LOUISIANA EASTERN

  LAE        2         21−01257   Dufrene v. Monsanto Company

LOUISIANA MIDDLE

  LAM        3         21−00375   Kenney v. Monsanto Company

MISSISSIPPI SOUTHERN

  MSS        1         21−00224   Harwood v. Monsanto Company

NEW YORK WESTERN

  NYW        1         21−00763   Pasternak et al v. Monsanto Company et al
  NYW        1         21−00764   Nusbaum et al v. Monsanto Company et al
  NYW        1         21−00765   Pierce v. Monsanto Company et al

OHIO SOUTHERN

  OHS        3         21−00049   Sizemore et al v. Monsanto Company
